Citation Nr: 1315464	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-47 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Winston-Salem, North Carolina that denied an increase in a 20 percent rating for headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness as due to an undiagnosed illness.

There is another issue which is not currently before the Board.  In a February 2009 letter to the Veteran, the RO indicated that it had amended the Veteran's monthly compensation award to reflect that he would now be receiving additional compensation for his dependents, effective from December 2008.  A notice of disagreement was received from the Veteran's representative in September 2009, in which he appealed for an earlier effective date for the award of additional compensation for his dependents.  A statement of the case was promulgated in September 2010 as to this issue.  The Veteran withdrew this appeal in December 2010, and thus this issue is not before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his October 2010 VA Form 9 (substantive appeal), the Veteran did not request a Board hearing.  In statements received in April 2013, the Veteran and his representative indicated that he wants a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  

The Veteran is entitled to this videoconference hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a) and (e), 20.704 (2012).  This hearing must be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board videoconference hearing at the next available opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file.  

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


